 



Exhibit 10.1

 



INVESTMENT ADVISORY

AND MANAGEMENT SERVICES AGREEMENT

 

This Investment Advisory and Management Services Agreement (the “Agreement”) is
made as of the 21st day of August, 2014, by and between BUSINESS DEVELOPMENT
CORPORATION OF AMERICA II, a Maryland corporation (the “Company”), and BDCA
ADVISER II, LLC, a Delaware limited liability company (the “Adviser”).

 

WHEREAS, the Company is a newly organized, non-diversified, closed-end
management investment company that intends to elect to be regulated as a
business development company (“BDC”) under the Investment Company Act of 1940,
as amended (the “Investment Company Act”);

 

WHEREAS, the Adviser is an investment adviser register under the Investment
Advisers Act of 1940 (the “Advisers Act”); and

 

WHEREAS, the Company desires to retain the Adviser to furnish investment
advisory services to the Company and to provide for the administrative services
necessary for the operation of the Company on the terms and conditions
hereinafter set forth, and the Adviser wishes to be retained to provide such
services.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency of which is hereby acknowledged by both parties,
the parties hereby agree as follows:

 

1. Duties of the Adviser.

 

(a) Retention of Adviser. The Company hereby employs the Adviser to act as the
investment adviser to the Company, to manage the activities of the Company and
to make investment decisions with respect to the Company’s portfolio, subject to
the supervision of the Board of Directors of the Company (the “Board”), for the
period and upon the terms set forth herein:

 

(i) in accordance with the investment objectives, policies and restrictions that
are set forth in the Company’s Registration Statement on Form N-2 (File No.
333-197447) filed with the Securities and Exchange Commission (the “SEC”), as
amended from time to time (the “Registration Statement”), for the registration
of up to $3,000,000,000 in shares of the Company’s common stock (the “Shares”)
in the Company’s public offering (the “Offering”); and

 

(ii) during the term of this Agreement in accordance with all other applicable
federal and state laws, rules and regulations, and the Company’s charter and
bylaws, in each case as amended from time to time.

 

(b) Responsibilities of Adviser. Without limiting the generality of the
foregoing, the Adviser shall, during the term and subject to the provisions of
this Agreement:

 

(i) determine the composition and allocation of the portfolio of the Company,
the nature and timing of the changes therein and the manner of implementing such
changes;

 

(ii) identify, evaluate and negotiate the structure of the investments made by
the Company;

 

(iii) execute, monitor and service the Company’s investments;

 

(iv) determine the securities and other assets that the Company shall purchase,
retain, or sell;

 



 

 

 

(v) perform due diligence on prospective portfolio companies; and

 

(vi) provide the Company with such other investment advisory, research and
related services as the Company may, from time to time, reasonably require for
the investment of its funds.

 

(c) Power and Authority. To facilitate the Adviser’s performance of these
responsibilities, but subject to the restrictions contained herein, the Company
hereby delegates to the Adviser, and the Adviser hereby accepts, the power and
authority on behalf of the Company to effectuate investment decisions for the
Company, including the execution and delivery of all documents relating to the
Company’s investments and the placing of orders for other purchase or sale
transactions on behalf of the Company. In the event that the Company determines
to obtain debt financing, the Adviser shall arrange for such financing on the
Company’s behalf, subject to the oversight and approval of the Board.

 

(d) Acceptance of Engagement. The Adviser hereby accepts such engagement and
agrees during the term of this Agreement to render the services described herein
for the compensation provided herein, subject to the limitations contained
herein.

 

(e) Sub-Advisers. The Adviser is hereby authorized to enter into one or more
sub-advisory agreements with other investment advisers (each, a “Sub-Adviser”)
pursuant to which the Adviser may obtain the services of the Sub-Adviser(s) to
assist the Adviser in fulfilling its responsibilities hereunder. Specifically,
the Adviser may retain a Sub-Adviser to recommend specific securities or other
investments based upon the Company’s investment objectives, policies and
restrictions, and work, along with the Adviser, in sourcing, structuring,
negotiating, arranging or effecting the acquisition or disposition of such
investments and monitoring investments on behalf of the Company, subject to the
oversight of the Adviser and the Company.

 

(i) The Adviser and not the Company shall be responsible for any compensation
payable to any Sub-Adviser.

 

(ii) Any sub-advisory agreement entered into by the Adviser shall be in
accordance with the requirements of the Investment Company Act including without
limitation the requirements relating to Board and Company stockholder approval
thereunder, and other applicable federal and state law.

 

(iii) Any Sub-Adviser shall be subject to the same fiduciary duties imposed on
the Adviser pursuant to this Agreement, the Investment Company Act and the
Advisers Act, as well as other applicable federal and state law.

 

(f) Independent Contractor Status. The Adviser shall, for all purposes herein
provided, be deemed to be an independent contractor and, except as expressly
provided or authorized herein, shall have no authority to act on behalf of or
represent the Company in any way or otherwise be deemed an agent of the Company.

 

(g) Retention. Subject to review by and the overall control of the Board, the
Adviser shall keep and preserve for the period required by the Investment
Company Act any books and records relevant to the provision of its investment
advisory services to the Company and shall specifically maintain all books and
records with respect to the Company’s portfolio transactions and shall render to
the Board such periodic and special reports as the Board may reasonably request
or as may be required under applicable federal and state law, and shall make
such records available for inspection by the Board and its authorized agents, at
any time and from time to time during normal business hours. The Adviser agrees
that all records that it maintains for the Company are the property of the
Company and shall surrender promptly to the Company any such records upon the
Company’s request and upon termination of this Agreement pursuant to Section 9,
provided that the Adviser may retain a copy of such records.

 



2

 

 



The following provisions in this Section 1 shall apply for only so long as the
Shares are not listed on a national securities exchange.

 

(h) State Administrator. The Adviser shall, upon request by an official or
agency administering the securities laws of a state (an “State Administrator”),
submit to such State Administrator the reports and statements required to be
distributed to Company stockholders pursuant to this Agreement, the Registration
Statement and applicable federal and state law.

 

(i) Fiduciary Duty. It is acknowledged that the Adviser shall have a fiduciary
responsibility for the safekeeping and use of all funds and assets of the
Company, whether or not in the Adviser’s immediate possession or control. The
Adviser shall not employ, or permit another to employ, such funds or assets in
any manner except for the exclusive benefit of the Company. The Adviser shall
not, by entry into an agreement with any stockholder of the Company or
otherwise, contract away the fiduciary obligation owed to the Company and the
Company stockholders.

 

2. Expenses.

 

(a) Costs. Subject to the limitations on reimbursement of the Adviser as set
forth in Section 2(b) below, the Company, either directly or through
reimbursement to the Adviser, shall bear all other costs and expenses of its
operations and transactions, including (without limitation) fees and expenses
relating to: expenses deemed to be “organization and offering expenses” of the
Company for purposes of Conduct Rule 2310(a)(12) of the Financial Industry
Regulatory Authority, Inc. (for purposes of this Agreement, such expenses,
exclusive of selling commissions, the dealer manager fee and any discounts, are
hereinafter referred to as “Organization and Offering Expenses”); amounts paid
to third parties for administrative services; the investigation and monitoring
of the Company’s investments; the cost of calculating the Company’s net asset
value; the cost of effecting sales and repurchases of shares of the Company’s
common stock and other securities; management and incentive fees payable
pursuant to this Agreement; fees payable to third parties relating to, or
associated with, making investments and valuing investments (including
third-party valuation firms), transfer agent and custodial fees; fees and
expenses associated with marketing efforts (including attendance at investment
conferences and similar events); federal and state registration fees; any
exchange listing fees; federal, state and local taxes; independent directors’
fees and expenses; brokerage commissions; costs of proxy statements;
stockholders’ reports and notices; costs of preparing government filings,
including periodic and current reports with the SEC; fidelity bond, liability
insurance and other insurance premiums; and printing, mailing, independent
accountants and outside legal costs.

 

Notwithstanding the foregoing, the Company shall not be liable for Organization
and Offering Expenses to the extent that Organization and Offering Expenses,
together with all prior Organization Offering Expenses, exceeds the greater of
$125,000 and 1.5% of the aggregate gross proceeds from the Offering (the
“Offering Proceeds”). More specifically, the Company shall be obligated to
reimburse the Adviser for all current and past Organization and Offering
Expenses paid by the Adviser and not already reimbursed by the Company (the
“Reimbursable O&O Expenses”) as follows:

 

(i) if the Offering Proceeds are $12,500,000 or less, the Company shall
reimburse the Adviser for such Reimbursable O&O Expenses to the extent that the
Reimbursable O&O Expenses, together with all past Organization Offering Expenses
for which the Adviser has received reimbursement, does not exceed $125,000; or

 



3

 

 

(ii) if the Offering Proceeds exceed $12,500,000, the Company shall reimburse
the Adviser for such Reimbursable O&O Expenses to the extent that the
Reimbursable O&O Expenses, together with all past Organization and Offering
Expenses for which the Adviser has received reimbursement, does not exceed an
amount equal to 1.5% of the Offering Proceeds or a maximum reimbursement of
$45,000,000, assuming the maximum offering size is $3,000,000,000.

 

The following provisions in this Section 2(b) shall apply for only so long as
the Shares are not listed on a national securities exchange.

 

(b) Limitations on Reimbursement of Expenses. In addition to the compensation
paid to the Adviser pursuant to Section 3, the Company shall reimburse the
Adviser for all expenses of the Company incurred by the Adviser as well as the
actual cost of goods and services used for or by the Company and obtained from
entities not affiliated with the Adviser. The Adviser may be reimbursed for the
administrative services performed by it on behalf of the Company; provided,
however, the reimbursement shall be an amount equal to the lower of the
Adviser’s actual cost or the amount the Company would be required to pay third
parties for the provision of comparable administrative services in the same
geographic location; and provided, further, that such costs are reasonably
allocated to the Company on the basis of assets, revenues, time records or other
method conforming with generally accepted accounting principles. No
reimbursement shall be permitted for services for which the Adviser is entitled
to compensation by way of a separate fee. Excluded from the allowable
reimbursement shall be:

 

(i) rent or depreciation, utilities, capital equipment, and other administrative
items of the Adviser; and

 

(ii) salaries, fringe benefits, travel expenses and other administrative items
incurred by or allocated to any executive officer or board member of the Adviser
(or any individual performing such services) or a holder of 10.0% or greater
equity interest in the Adviser (or any person having the power to direct or
cause the direction of the Adviser, whether by ownership of voting securities,
by contract or otherwise).

 

(c) Periodic Reimbursement. Expenses incurred by the Adviser on behalf of the
Company and payable pursuant to this Section 2 shall be reimbursed no less than
monthly to the Adviser. The Adviser shall prepare a statement documenting the
expenses of the Company and the calculation of the reimbursement and shall
deliver such statement to the Company prior to full reimbursement.

 

3. Compensation of the Adviser. The Company agrees to pay, and the Adviser
agrees to accept, as compensation for the services provided by the Adviser
hereunder, a management fee (“Management Fee”) and an incentive fee (“Incentive
Fee”) as hereinafter set forth. The Adviser may agree to temporarily or
permanently waive, in whole or in part, the Management Fee and/or the Incentive
Fee.

 

(a) Management Fee. The Management Fee shall be calculated at an annual rate of
1.0% of the Company’s average gross assets, whether held directly by the Company
or through a wholly-owned subsidiary. The Management Fee shall be payable
quarterly in arrears, and shall be calculated based on the average value of the
Company’s gross assets at the end of the two most recently completed calendar
quarters. All or any part of the Management Fee not taken as to any quarter
shall be deferred without interest and may be taken in such other quarter as the
Adviser shall determine. The Management Fee for any partial month or quarter
shall be appropriately pro rated.

 

(b) Incentive Fee. The Incentive Fee shall consist of two parts, as follows:

 



4

 

 

(i) The first part, referred to as the “Subordinated Incentive Fee on Income,”
shall be calculated and payable quarterly in arrears based on the Company’s
Pre-Incentive Fee Net Investment Income (as defined in this Section 3(b)) for
the immediately preceding quarter. The payment of the Subordinated Incentive Fee
on Income shall be subject to payment of a preferred return to investors each
quarter, expressed as a quarterly rate of return on Adjusted Capital (as defined
in this Section 3(b)) at the beginning of the most recently completed calendar
quarter, of 1.6875% (6.75% annualized), subject to a “catch up” feature (as
described below). The calculation of the Subordinated Incentive Fee on Income
for each quarter is as follows:

 

(A) The Subordinated Incentive Fee on Income shall not be payable to the Adviser
in any calendar quarter in which the Company’s Pre-Incentive Fee Net Investment
Income does not exceed the preferred return rate of 1.6875%, or 6.75% annualized
(the “Preferred Return”), on Adjusted Capital;

 

(B) 100% of the Company’s Pre-Incentive Fee Net Investment Income, if any, that
exceeds the preferred return but is less than or equal to 1.9853% in any
calendar quarter (7.94% annualized) shall be payable to the Adviser. This
portion of the company’s Subordinated Incentive Fee on Income is referred to as
the “catch up” and is intended to provide the Adviser with an incentive fee of
15.0% on all of the Company’s Pre-Incentive Fee Net Investment Income when the
Company’s Pre-Incentive Fee Net Investment Income reaches 1.9853% (7.94%
annualized) in any calendar quarter; and

 

(C) For any quarter in which the Company’s Pre-Incentive Fee Net Investment
Income exceeds 1.9853%, or 7.94% annualized, the Subordinated Incentive Fee on
Income shall equal 15.0% of the amount of the Company’s Pre-Incentive Fee Net
Investment Income, as the Preferred Return and catch-up will have been achieved;

 

(ii) The second part of the incentive fee, referred to as the “Incentive Fee on
Capital Gains During Operations,” shall be an incentive fee on capital gains
earned on liquidated investments from the portfolio during operations prior to
the liquidation of the Company and shall be determined and payable in arrears as
of the end of each calendar year (or upon termination of the investment advisory
agreement). This fee shall equal 15.0% of the Company’s incentive fee capital
gains, which shall equal the Company’s realized capital gains on a cumulative
basis from inception, calculated as of the end of each calendar year, computed
net of all realized capital losses and unrealized capital depreciation on a
cumulative basis, less the aggregate amount of any previously paid capital gain
incentive fees.

 

(iii) For purposes of this Section 3(b):

 

(A) “Pre-Incentive Fee Net Investment Income” means interest income, dividend
income and any other income (including any other fees, other than fees for
providing managerial assistance, such as commitment, origination, structuring,
diligence and consulting fees or other fees that the Company receives from
portfolio companies) accrued during the calendar quarter, minus the Company’s
operating expenses for the quarter (including the base management fee, expenses
payable under the administration agreement and any interest expense and
dividends paid on any issued and outstanding preferred stock, but excluding the
incentive fee). Pre-Incentive Fee Net Investment Income includes, in the case of
investments with a deferred interest feature (such as original issue discount
debt instruments with payment-in-kind interest and zero coupon securities),
accrued income that the Company has not yet received in cash. Pre-Incentive Fee
Net Investment Income does not include any realized capital gains, realized
capital losses or unrealized capital appreciation or depreciation.

 



5

 

 



(B) “Adjusted Capital” shall mean cumulative gross proceeds generated from sales
of the Company’s common stock (including proceeds from the Company’s
distribution reinvestment plan) reduced for distributions from non-liquidating
dispositions of the Company’s investments paid to stockholders and amounts paid
for share repurchases pursuant to the Company’s share repurchase program.

 

(C) “Cumulative Net Increase in Net Assets Resulting from Operations” is the
amount, if positive, of the sum of Pre-Incentive Fee Net Investment Income, Base
Management Fees, realized gains and losses and unrealized appreciation and
depreciation of the Company for the quarter for which such fees are being
calculated and the 11 preceding quarters.

 

4. Covenants of the Adviser.

 

(a) Adviser Status. The Adviser covenants that it is duly registered as an
investment adviser under the Advisers Act and will maintain such registration.
The Adviser agrees that its activities will at all times be in compliance in all
material respects with all applicable federal and state laws governing its
operations and investments.

 

The following provisions in this Section 4 shall apply for only so long as the
Shares are not listed on a national securities exchange.

 

(b) Reports to Stockholders. The Adviser shall prepare or shall cause to be
prepared and distributed to stockholders during each year the following reports
of the Company (either included in a periodic report filed with the SEC or
distributed in a separate report):

 

(i) Quarterly Reports. Within 60 days of the end of each quarter, a report
containing the same financial information contained in the Company’s Quarterly
Report on Form 10-Q filed with the SEC under the Securities Exchange Act of
1934, as amended.

 

(ii) Annual Report. Within 120 days after the end of the Company’s fiscal year,
an annual report containing:

 

(A) A balance sheet as of the end of each fiscal year and statements of income,
equity, and cash flow, for the year then ended, all of which shall be prepared
in accordance with generally accepted accounting principles and accompanied by
an auditor’s report containing an opinion of an independent certified public
accountant;

 

(B) A report of the activities of the Company during the period covered by the
report;

 

(C) Where forecasts have been provided to the Company’s stockholders, a table
comparing the forecasts previously provided with the actual results during the
period covered by the report; and

 

(D) A report setting forth distributions by the Company for the period covered
thereby and separately identifying distributions from (i) cash flow from
operations during the period; (ii) cash flow from operations during a prior
period which have been held as reserves; and (iii) proceeds from disposition of
Company assets.

 

(iii) Previous Reimbursement Reports. The Adviser shall prepare or shall cause
to be prepared a report, prepared in accordance with the American Institute of
Certified Public Accountants United States Auditing Standards relating to
special reports, and distributed to stockholders not less than annually,
containing an itemized list of the costs reimbursed to the Adviser pursuant to
Section 2(b) for the previous fiscal year. The special report shall at a minimum
provide:

 



6

 

 



 

(A) A review of the time records of individual employees, the costs of whose
services were reimbursed; and

 

(B) A review of the specific nature of the work performed by each such employee.

 

(iv) Proposed Reimbursement Reports. The Adviser shall prepare or shall cause to
be prepared a report containing an itemized estimate of all proposed expenses
for which it shall receive reimbursements pursuant to Section 2(b) of this
Agreement for the next fiscal year, together with a breakdown by year of such
expenses reimbursed in each of the last five public programs formed by the
Adviser.

 

(v) Proposed Federal Income Tax Returns. Within 75 days after the end of the
Company’s fiscal year, all information necessary for Stockholders’ to prepare
their federal income tax returns.

 

(c) Reports to State Administrators. The Adviser shall, upon written request of
any State Administrator, submit any of the reports and statements to be prepared
and distributed by it pursuant to this Section 4 to such State Administrator.

 

(d) Reserves. In performing its duties hereunder, the Adviser shall cause the
Company to provide for adequate reserves for normal replacements and
contingencies (but not for the payment of fees payable to the Adviser described
in Section 3) by causing the Company to retain a reasonable percentage of
proceeds from offerings and revenues.

 

(e) Recommendations Regarding Reviews. From time to time and not less than
quarterly, the Adviser must review the Company’s accounts to determine whether
cash distributions are appropriate. The Company may, subject to authorization by
the Board, distribute pro rata to the stockholders funds received by the Company
which the Adviser deems unnecessary to retain in the Company.

 

(f) Temporary Investments. The Adviser shall, in its sole discretion,
temporarily place proceeds from offerings by the Company of its equity
securities into short-term, highly liquid investments which, in its reasonable
judgment, afford appropriate safety of principal during such time as it is
determining the composition and allocation of the portfolio of the Company and
the nature, timing and implementation of any changes thereto pursuant to Section
1(b); provided however, that the Adviser shall be under no fiduciary obligation
to select any such short-term, highly liquid investment based solely on any
yield or return of such investment. The Adviser shall cause any proceeds of the
offering of Company securities not committed for investment within the later of
two years from the date of effectiveness of the Registration Statement or one
year from termination of the offering, unless a longer period is permitted by
the applicable State Administrator, to be paid as a distribution to the
stockholders of the Company as a return of capital without deduction of Front
End Fees (as defined below in Section 5(b)).

 



7

 

 

 

5. Payment of and Limitations on Brokerage Commissions.

 

(a) Brokerage Commissions. The Adviser is hereby authorized, to the fullest
extent now or hereafter permitted by law, to cause the Company to pay a member
of a national securities exchange, broker or dealer an amount of commission for
effecting a securities transaction in excess of the amount of commission another
member of such exchange, broker or dealer would have charged for effecting that
transaction, if the Adviser determines in good faith, taking into account such
factors as price (including the applicable brokerage commission or dealer
spread), size of order, difficulty of execution, and operational facilities of
the firm and the firm’s risk and skill in positioning blocks of securities, that
such amount of commission is reasonable in relation to the value of the
brokerage and/or research services provided by such member, broker or dealer,
viewed in terms of either that particular transaction or its overall
responsibilities with respect to the Company’s portfolio, and constitutes the
best net results for the Company.

 

The following provisions in this Section 5 shall apply for only so long as the
Shares are not listed on a national securities exchange.

 

(b) Limitations. Notwithstanding anything herein to the contrary:

 

(i) All fees and expenses paid by any party for any services rendered to
organize the Company and to acquire assets for the Company (“Front End Fees”)
shall be reasonable and shall not exceed 18% of the Offering Proceeds,
regardless of the source of payment. Any reimbursement to the Adviser or any
other person for deferred Organizational and Offering Expenses, including any
interest thereon, if any, will be included within this 18% limitation.

 

(ii) The Adviser shall commit at least 82% of the Offering Proceeds towards the
investment or reinvestment of assets and reserves as set forth in Section 4(d)
above on behalf of the Company. The remaining proceeds may be used to pay Front
End Fees.

 

6. Other Activities of the Adviser. The services of the Adviser to the Company
are not exclusive, and the Adviser may engage in any other business or render
similar or different services to others including, without limitation, the
direct or indirect sponsorship or management of other investment-based accounts
or commingled pools of capital, however structured, having investment objectives
similar to those of the Company, so long as its services to the Company
hereunder are not impaired thereby, and nothing in this Agreement shall limit or
restrict the right of any manager, partner, member (including its members and
the owners of its members), officer or employee of the Adviser to engage in any
other business or to devote his or her time and attention in part to any other
business, whether of a similar or dissimilar nature, or to receive any fees or
compensation in connection therewith (including fees for serving as a director
of, or providing consulting services to, one or more of the Company’s portfolio
companies, subject to applicable law). The Adviser assumes no responsibility
under this Agreement other than to render the services called for hereunder. It
is understood that directors, officers, employees and stockholders of the
Company are or may become interested in the Adviser and its affiliates, as
directors, officers, employees, partners, stockholders, members, managers or
otherwise, and that the Adviser and directors, officers, employees, partners,
stockholders, members and managers of the Adviser and its affiliates are or may
become similarly interested in the Company as stockholders or otherwise.

 

7. Responsibility of Dual Directors, Officers and/or Employees. If any person
who is a manager, partner, member, officer or employee of the Adviser is or
becomes a director, officer and/or employee of the Company and acts as such in
any business of the Company, then such manager, partner, member, officer and/or
employee of the Adviser shall be deemed to be acting in such capacity solely for
the Company, and not as a manager, partner, member, officer or employee of the
Adviser or under the control or direction of the Adviser, even if paid by the
Adviser.

 



8

 

 

8. Indemnification.

 

(a) Indemnification. The Adviser (and its officers, managers, partners, members
(and their members, including the owners of their members), agents, employees,
controlling persons and any other person or entity affiliated with the Adviser)
shall not be liable to the Company for any action taken or omitted to be taken
by the Adviser in connection with the performance of any of its duties or
obligations under this Agreement or otherwise as an investment advisor of the
Company (except to the extent specified in Section 36(b) of the Investment
Company Act concerning loss resulting from a breach of fiduciary duty (as the
same is finally determined by judicial proceedings) with respect to the receipt
of compensation for services, and the Company shall indemnify, defend and
protect the Adviser (and its officers, managers, partners, members (and their
members, including the owners of their members), agents, employees, controlling
persons and any other person or entity affiliated with the Adviser, each of whom
shall be deemed a third party beneficiary hereof) (collectively, the
“Indemnified Parties”) and hold them harmless from and against all damages,
liabilities, costs and expenses (including reasonable attorneys’ fees and
amounts reasonably paid in settlement) incurred by the Indemnified Parties in or
by reason of any pending, threatened or completed action, suit, investigation or
other proceeding (including an action or suit by or in the right of the Company
or its security holders) arising out of or otherwise based upon the performance
of any of the Adviser’s duties or obligations under this Agreement or otherwise
as an investment adviser of the Company, to the extent such damages,
liabilities, costs and expenses are not fully reimbursed by insurance, and to
the extent that such indemnification would not be inconsistent with the laws of
the State of Maryland, the charter of the Company or the provisions of Section
II.G of the Omnibus Guidelines published by the North American Securities
Administrators Association on March 29, 1992, as it may be amended from time to
time.

 

The following provisions in this Section 8 shall apply for only so long as the
Shares are not listed on a national securities exchange.

 

(b) Limitations on Indemnification. Notwithstanding Section 8(a) to the
contrary, the Company shall not provide for indemnification of the Indemnified
Parties for any liability or loss suffered by the Indemnified Parties, nor shall
the Company provide that any of the Indemnified Parties be held harmless for any
loss or liability suffered by the Company, unless all of the following
conditions are met:

 

(i) the Indemnified Party has determined, in good faith, that the course of
conduct which caused the loss or liability was in the best interests of the
Company;

 

(ii) the Indemnified Party was acting on behalf of or performing services for
the Company;

 

(iii) such liability or loss was not the result of negligence or misconduct by
the Indemnified Party; and

 

(iv) such indemnification or agreement to hold harmless is recoverable only out
of the Company’s net assets and not from stockholders.

 

Furthermore, the Indemnified Party shall not be indemnified for any losses,
liabilities or expenses arising from or out of an alleged violation of federal
or state securities laws unless one or more of the following conditions are met:

 

(i) there has been a successful adjudication on the merits of each count
involving alleged securities law violations as to the particular indemnitee;

 



9

 

 

(ii) such claims have been dismissed with prejudice on the merits by a court of
competent jurisdiction as to the particular indemnitee; or

 

(iii) a court of competent jurisdiction approves a settlement of the claims
against a particular indemnitee and finds that indemnification of the settlement
and related costs should be made, and the court of law considering the request
for indemnification has been advised of the position of the SEC and the
published position of any state securities regulatory authority in which
securities of the Company were offered or sold as to indemnification for
violations of securities laws.

 

(c) Advancement of Funds. The Company shall be permitted to advance funds to the
Indemnified Party for legal expenses and other costs incurred as a result of any
legal action for which indemnification is being sought only if all of the
following conditions are met:

 

(i) The legal action relates to acts or omissions with respect to the
performance of duties or services on behalf of the Company;

 

(ii) The legal action is initiated by a third party who is not a Company
stockholder, or the legal action is initiated by a Company stockholder and a
court of competent jurisdiction specifically approves such advancement; and

 

(iii) The Indemnified Party undertakes to repay the advanced funds to the
Company, together with the applicable legal rate of interest thereon, in cases
in which the Indemnified Party is not found to be entitled to indemnification.

 

9. Effectiveness, Duration and Termination of Agreement.

 

(a) Term and Effectiveness. This Agreement shall become effective as of the date
that the Company meets the minimum offering requirement, as such term is defined
in the prospectus contained in the Registration Statement. This Agreement shall
remain in effect for two years, and thereafter shall continue automatically for
successive annual periods, provided that such continuance is specifically
approved at least annually by (i) the vote of the Board, or by the vote of a
majority of the outstanding voting securities of the Company and (ii) the vote
of a majority of the Company’s directors who are not “interested persons” (as
such term is defined in Section 2(a)(19) of the Investment Company Act) of any
such party, in accordance with the requirements of the Investment Company Act.

 

(b) Termination. This Agreement may be terminated at any time, without the
payment of any penalty, (a) by the Company upon 60 days’prior written notice to
the Adviser, (i) upon the vote of a majority of the outstanding voting
securities of the Company, or (ii) by the vote of the Company’s independent
directors, or (b) by the Adviser upon 60 days’ prior written notice to the
Company. This Agreement shall automatically terminate in the event of its
“assignment” (as such term is defined for purposes of Section 15(a)(4) of the
Investment Company Act). The provisions of Section 8 of this Agreement shall
remain in full force and effect, and the Adviser shall remain entitled to the
benefits thereof, notwithstanding any termination of this Agreement.

 

(c) Payments to and Duties of the Adviser Upon Termination.

 

(i) After the termination of this Agreement, the Adviser shall not be entitled
to compensation for further services provided hereunder except that it shall be
entitled to receive from the Company within 30 days after the effective date of
such termination all unpaid reimbursements and all earned but unpaid fees
payable to the Adviser prior to termination of this Agreement. If the Company
and the Adviser cannot agree on the amount of such reimbursements and fees, the
parties will submit to binding arbitration.

 



10

 

 



 

(ii) The Adviser shall promptly upon termination:

 

(A) Deliver to the Board a full accounting, including a statement showing all
payments collected by it and a statement of all money held by it, covering the
period following the date of the last accounting furnished to the Board;

 

(B) Deliver to the Board all assets and documents of the Company then in custody
of the Adviser; and

 

(C) Cooperate with the Company to provide an orderly management transition.

 

The following provisions in this Section 9 shall apply for only so long as the
Shares are not listed on a national securities exchange.

 

(d) Other Matters. Without the approval of holders of a majority of the shares
entitled to vote on the matter, the Adviser shall not: (i) amend this Agreement
except for amendments that do not adversely affect the interests of the
stockholders; (ii) voluntarily withdraw as the Adviser unless such withdrawal
would not affect the tax status of the Company and would not materially
adversely affect the stockholders; (iii) appoint a new Adviser; (iv) sell all or
substantially all of the Company’s assets other than in the ordinary course of
the Company’s business; or (v) cause the merger or other reorganization of the
Company. In the event that the Adviser should withdraw pursuant to (ii) above,
the withdrawing Adviser shall pay all expenses incurred as a result of its
withdrawal. The Company may terminate the Adviser’s interest in the Company’s
revenues, expenses, income, losses, distributions and capital by payment of an
amount equal to the then present fair market value of the terminated Adviser’s
interest, determined by agreement of the terminated Adviser and the Company. If
the Company and the Adviser cannot agree upon such amount, then such amount will
be determined in accordance with the then current rules of the American
Arbitration Association. The expenses of such arbitration shall be borne equally
by the terminated Adviser and the Company. The method of payment to the
terminated Adviser must be fair and must protect the solvency and liquidity of
the Company.

 

(e) With respect to any shares owned by the Adviser, the Adviser may not vote or
consent on matters submitted to the stockholders of the Company regarding the
removal of the Adviser or regarding any transaction between the Company and the
Adviser. In determining the existence of the requisite percentage of shares
necessary to approve a matter on which the Adviser may not vote or consent, any
shares owned by the Adviser shall not be included.

 

10. Conflicts of Interests and Prohibited Activities.

 

The following provisions in this Section 10 shall apply for only so long as the
Shares are not listed on a national securities exchange.

 

(a) No Exclusive Agreement. The Adviser is not hereby granted or entitled to an
exclusive right to sell or exclusive employment to sell assets for the Company.

 

(b) Rebates, Kickbacks and Reciprocal Arrangements.

 

(i) The Adviser agrees that it shall not (A) receive or accept any rebate,
give-up or similar arrangement that is prohibited under applicable federal or
state securities laws, (B) participate in any reciprocal business arrangement
that would circumvent provisions of applicable federal or state securities laws
governing conflicts of interest or investment restrictions, or (C) enter into
any agreement, arrangement or understanding that would circumvent the
restrictions against dealing with affiliates or promoters under applicable
federal or state securities laws.

 



11

 

 



 

(ii) The Adviser agrees that it shall not directly or indirectly pay or award
any fees or commissions or other compensation to any person or entity engaged to
sell the Company’s stock or give investment advice to a potential stockholder;
provided, however, that this subsection shall not prohibit the payment of a
registered broker-dealer or other properly licensed agent from sales commissions
for selling or distributing the Company’s common stock.

 

(c) Commingling. The Adviser covenants that it shall not permit or cause to be
permitted the Company’s funds from being commingled with the funds of any other
entity. Nothing in this Section 10(c) shall prohibit the Adviser from
establishing a master fiduciary account pursuant to which separate sub-trust
accounts are established for the benefit of affiliated programs, provided that
the Company’s funds are protected from the claims of other programs and
creditors of such programs.

 

11. Notices. Any notice under this Agreement shall be given in writing,
addressed and delivered or mailed, postage prepaid, to the other party at its
principal office.

 

If to the Company: Business Development Corporation of America II   405 Park
Avenue   3rd Floor   New York, NY 10022   Facsimile No: (212) 421-5799
Attention: General Counsel       with a copy to (which shall not constitute a
Notice):       Alston & Bird LLP   1201 West Peachtree Street   Atlanta, GA
30309   Facsimile No: (404) 253-8447   Attention: Rosemarie A. Thurston     If
to the Adviser: BDCA Adviser II, LLC   405 Park Avenue   3rd Floor   New York,
NY 10022   Facsimile No: (212) 421-5799
Attention: General Counsel       with a copy to (which shall not constitute a
Notice):       Alston & Bird LLP   1201 West Peachtree Street   Atlanta, GA
30309   Facsimile No: (404) 253-8447   Attention: Rosemarie A. Thurston

 



12

 

 

 

12. Amendments. This Agreement may be amended only by written mutual consent of
the Adviser and the Company.

 

13. Entire Agreement. This Agreement contains the entire agreement of the
parties and supersedes all prior agreements, understandings and arrangements
with respect to the subject matter hereof.

 

14. Governing Law. Notwithstanding the place where this Agreement may be
executed by any of the parties hereto, this Agreement shall be construed in
accordance with the laws of the State of New York. For so long as the Company is
regulated as a business development company under the Investment Company Act,
this Agreement shall also be construed in accordance with the applicable
provisions of the Investment Company Act. In such case, to the extent the
applicable laws of the State of New York, or any of the provisions herein,
conflict with the provisions of the Investment Company Act, the latter shall
control.

 

[Signatures on following page.]

 



13

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Investment Advisory and
Management Services Agreement to be duly executed on the date above written.

 

 

BUSINESS DEVELOPMENT CORPORATION OF AMERICA II

 

 

By: /s/ Nicholas S. Schorsch 

Name: Nicholas S. Schorsch

Title: Chairman and Chief Executive Officer

 

 

BDCA ADVISER II, LLC

 

By: /s/ Peter M. Budko 

Name: Peter M. Budko

Title: Chief Executive Officer

 



 

 

